Case 1:18-cV-01269-LI\/|B-TCB Document 5 Filed 01/16/19 Page 1 of 1 Page|D# 65

IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA

Alexandria Division
RANDI LEE ECKHARDT, M._ )
Plaintiffs, §
v. § l:18-cv-1269 (LMB/TCB)
THE CITIZENS NATIONAL BANK OF §
BLUFFTON, e_t_al_. )
Defendants. )

M

On October 9, 2018 plaintiffs acting M, filed a complaint against four defendants
alleging a violation of the Americans with Disabilities Act in connection with a mortgage loan.
As of January 15, 2019, there is no indication in the docket of any defendant having been served
with the complaint Under Fed. R. Civ. P. 4(m), a complaint must be dismissed if it is not served
on the defendant within 90 days of being filed, unless the plaintiff can show good cause for the
delay.

In addition to this problem, it appears that the plaintiffs no longer live at the Maryland
address provided to the court because mail sent to them at that address on December 13, 2018 was
returned as “undeliverable” and when Clerk’s Office staff called plaintiffs at the phone number
they had provided, there was no answer, voicemail Was unavailable, and the docket sheet reflects
“phone disconnected.”

Given the plaintiffs’ failure to serve their complaint and to maintain necessary contact
information with the court, it is hereby

ORDERED that this civil action be and is DISMISSED WITHOUT PREJUDICE.

The Clerk is directed to ail a copy of this Order to the plaintiffs at their address of record

and close this civil action. » - - -
` `L %%
Entered this h day of January, 2019_ /S/

Leonie M. Brinkema v
Alexandria, Virginia United States District 111de

